department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date uniform issue list legend m dear ------------------ we have considered your ruling_request dated date and modified by your letter of date in which you requested certain rulings under sec_4945 of the internal_revenue_code code and sec_53_4945-5 of the foundation and similar excise_taxes regulations regulations you have requested the following ruling if m exercises expenditure_responsibility in a manner that would satisfy the requirements of sec_53_4945-5 of the regulations if such requirements applied to m and that m reporting shall fulfill the requirements of that section whether the grant funds originate with m or a u s foundation donor in a letter dated date the service ruled that m is an integral part of the united m is an independent agency of the united_states government established pursuant to the foreign assistance act of m is a government corporation under usc and its employees are federal employees subject_to the regulations of the civil service commission m’s activities are subject_to review and oversight by the inspector general foreign assistance states it is a governmental_unit described in sec_170 and contributions to m are deductible under sec_170 of the code m states that there have been no material changes in the facts upon which the ruling was based the purpose of m is to provide grants to grassroots and community based organizations in latin america and the caribbean to help those countries implement their own creative ideas for development and poverty reduction m’s grant program provides funds for enterprise development including food production and agriculture education training and ecodevelopment m procedures require a pre-grant inquiry on all potential grantees a foundation m procedures require that all grants be made pursuant to the standard grant agreement representative meets with each potential grantee organization to assess the merits of the proposal and the capacity of the organization to carry out the proposed activities the foundation representative also meets with intended beneficiaries consults with usaid and u s embassy officials and conducts a broad inquiry regarding the applicant organization which must be signed by an officer director or trustee of the grantee the standard grant agreement includes the grant letter grantee’s proposal and modifications if applicable terms and conditions of the grant budget disbursement request financial report program activity and results report and grantee certification of drug-free workplace requirements the standard grant agreement sets out the amount and use of the grant in accordance with the activities and budget grantees must open a separate bank account to use for the funds and there must be a financial tracking of the funds and expenditures related to the grant grantees are required to return any unused grant funds upon expiration of the agreement financial reports are provided every months grantees must agree to audits by a firm selected by m and m reserves the right to suspend disbursements m has policies and procedures that prohibit grantees from using any of the grant funds or income therefrom for lobbying or political activities in the case of earmarked private_foundation grants for which expenditure_responsibility is required m will annually provide the required information to the grantor for each such grant made by m during the taxable_year m will provide the name and address of the grantee date and amount of the grant purpose amounts expended whether there has been any diversion of the funds and verification of the grantee reports entering into such transactions m procedures will provide that any program-related_investment must be made subject_to a written commitment signed by an appropriate officer director or trustee of the recipient organization the written commitment will specify the purpose of the investment and include an agreement by the recipient organization to use the funds only for that purpose and to repay any portion not used for such purposes and at least once a year during the existence of the program-related_investment submit a full and complete financial report and a statement that it has complied with the terms of the investment maintain adequate books_and_records and not use any of the funds to carry on propaganda or otherwise influence legislation as noted above m requires all grantees to provide financial reports and program activity and results reports to m every six months during the period of the grant a final report is due within days of the termination or expiration of the grant to either recover the grant funds or to insure the restoration of the diverted funds and the dedication of other grant funds held by the grantee in addition m will withhold further funds defined in sec_4945 of a private_foundation in cases where funds have been diverted m will take all reasonable and appropriate steps sec_4945 and b of the code imposes an excise_tax on each taxable_expenditure while m has not historically made program-related investments m indicates that upon sec_4945 of the code defines taxable_expenditures to include any amount a sec_4945 of the code defines taxable_expenditures to include any amount_paid sec_4945 of the code a private_foundation will be considered to exercise or incurred by a private_foundation as a grant to an organization unless a the grantee is described in paragraph or of sec_509 of the code or is an exempt_operating_foundation as defined in sec_4940 or b the foundation exercises expenditure_responsibility over the grant in accordance with sec_4945 private_foundation pays or incurs for any purpose other than one specified in sec_170 expenditure_responsibility if it exerts all reasonable efforts and establishes adequate procedures to see that the grant is spent solely for the purpose for which it was made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the commissioner sec_53_4945-5 of the foundation and similar excise_taxes regulations provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in sec_509 or unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 of the code provides that for purposes of sec_4945 of the code an organization will be treated as a sec_509 organization if it is an organization described in sec_170 however a grant to such an organization must be make exclusively for charitable purposes described in sec_170 a grantee organization which the grantee organization uses to make payments to another organization shall not be regarded as a grant by the private_foundation to the secondary grantee if the foundation does not earmark the use of the grant for any named secondary grantee and there does not exist an agreement to cause the selection of the secondary grantee sec_53_4945-5 of the regulations provides that a private_foundation will be considered to be exercising expenditure_responsibility under sec_4945 as long as it exerts all reasonable efforts and establishes adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to obtain full and detailed reports with respect to such expenditures to the commissioner pre-grant limited inquiry concerning the potential grantee such inquiry should be complete enough to give a reasonable man assurance that the grantee will use the grant for the proper purposes the inquiry should concern itself with matters such as a the identity prior history and experience if any of the grantee organization and its managers and b any knowledge which the sec_53_4945-5 of the regulations provides that a grant by a private_foundation to sec_53_4945-5 of the regulations requires that the private_foundation conduct a sec_53_4945-5 of the foundation and similar excise_taxes regulations private_foundation has based on prior experience or otherwise of or other information which is readily available concerning the management activities and practices of the grantee organization responsibility requirements of sec_4945 a private_foundation must require that each grant to an organization with respect to which expenditure_responsibility must be exercised under this section be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization such commitment must include an agreement by the grantee sec_53_4945-5 of the regulations provides that in order to meet the expenditure i ii iii iv to repay any portion of the amount granted which is not used for the purposes of the grant to submit full and complete annual reports on the manner in which the funds are spent and the progress made in accomplishing the purposes of the grant except as provided in paragraph c of this section to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and not to use any of the funds-- a to carry on propaganda or otherwise to attempt to influence legislation within the meaning of sec_4945 b to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive within the meaning of sec_4945 c to make any grant which does not comply with the requirements of sec_4945 or or d to undertake any activity for any purpose other than one specified in sec_170 the agreement must also clearly specify the purposes of the grant such purposes may include contributing for capital endowment for the purchase of capital equipment or for general support provided that neither the grants nor the income therefrom may be used for purposes other than those described in sec_170 sec_53_4945-5 of the regulations provides that in the case of program-related investments a private_foundation must require that each such investment with respect to which expenditure_responsibility must be exercised under sec_4945 and h and this section be made subject_to a written commitment signed by an appropriate officer director or trustee of the recipient organization such commitment must specify the purpose of the investment and must include an agreement by the organization i ii iii to use all the funds received from the private_foundation as determined under paragraph c of this section only for the purposes of the investment and to repay any portion not used for such purposes provided that with respect to equity investments such repayment shall be made only to the extent permitted by applicable law concerning distributions to holders of equity interests at least once a year during the existence of the program-related_investment to submit full and complete financial reports of the type ordinarily required by commercial investors under similar circumstances and a statement that it has complied with the terms of the investment to maintain books_and_records adequate to provide information ordinarily required by commercial investors under similar circumstances and to make such books and iv records available to the private_foundation at reasonable times and not to use any of the funds-- a to carry on propaganda or otherwise to attempt to influence legislation within the meaning of sec_4945 b to influence the outcome of any specific public election or to carry on directly or indirectly and voter registration drive within the meaning of sec_4945 or c with respect to any recipient which is a private_foundation as defined in sec_509 to make any grant which does not comply with the requirements of sec_4945 d or sec_53_4945-5 of the regulations provides that in certain grants to foreign organizations other than an organization described in sec_509 or or treated as so described pursuant to paragraph a or a of this section subparagraph iv or iv of this paragraph shall be deemed satisfied if the agreement referred to in subparagraph or of this paragraph imposes restrictions on the use of the grant substantially equivalent to the limitations imposed on a domestic private_foundation under sec_4945 furtherance of a purpose described in sec_170 of the code we rule that m exercises expenditure_responsibility in a manner that would satisfy the requirements of sec_53_4945-5 of the regulations if such requirements applied to m and that m reporting shall fulfill the requirements of that section whether the grant funds originate with m or a domestic united_states foundation donor permanent records accordingly based on the facts represented that m’s grant making program is in because this ruling letter could help resolve any questions please keep it in m’s this ruling is directed only to m sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely jane baniewicz manager exempt_organizations technical group
